COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00058-CV


Kenneth Ray Waldrop                       §    From the 393rd District Court

                                          §    of Denton County (2006-61054-
                                               393)
                                          §
v.
                                          §    September 29, 2016

                                          §    Opinion by Justice Sudderth

Teresa Waldrop                            §    Dissent by Justice Walker


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Kenneth Ray Waldrop shall pay all of the

costs of this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth________________
                                          Justice Bonnie Sudderth